DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 30, 2021.  The rejections are stated below.  Claims 1-3, 5-10, 14-15, and 18-19 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Response to Amendment/Arguments
3.	Applicant's arguments filed 8/25/2022 concerning 35 U.S.C. 112 have considered and are persuasive so therefore the rejection has been withdrawn.  Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  
4.	Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  According to Applicant’s specification, the invention addresses methods and systems to present a user with requests for information needed for the completion of a checkout transaction (0038).  Completion of checkout transactions does not improve the technology but improves business which by definition renders the claim non-statutory.  Completion of checkout transactions is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to completion of checkout transactions and do not result in any computer functionality or technical/technological improvement.
5.	The additional elements of online store, checkout user interface, computing device does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of document validation which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the transaction is conducted using online store, checkout user interface, computing device vice (analysis is done by computer) is mere use of a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of completion of checkout transactions and does not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing payments without significantly more. 
In the instant case, claim 1 is directed to a computer implemented method of evaluating a relationship between records.
Claim 1 is directed to the abstract idea of “processing payments” which is grouped under “organizing human activity… commercial or legal interactions” [sales activities) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites a “method at a network element for facilitating a checkout operation for an online store with a customer, the method comprising:
determining a set of required checkout information elements based on a checkout configuration for the checkout operation the checkout configuration defining information elements for at least one of the online store, the customer, or a product or service;
determining a set of checkout information elements available at an online store;
identifying missing checkout information elements from the set of required checkout information elements when compared with the set of information elements available at the online store; and
transmitting instructions for rendering a checkout user interface at a computing device, the checkout user interface being configured to receive the missing checkout information elements from a user to complete the checkout operation”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “online store, checkout user interface, computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] processing payments (determining, identifying, and transmitting).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing payments (determining, identifying, and transmitting]) using computer technology (online store, checkout user interface, computing device]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
 Similar arguments can be extended to other independent claims 11 and 20 and hence claims 11 and 20 are rejected on similar grounds as claim 1.
The limitations of claims 2-10 and 12-19 further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greenberger et al. [US Pub No. 2018/0075427 A1] in view of Belcher et al. [US Pub No. 2021/0201380 A1] and further in view of Yang et al. [US Pub No. 2017/0126627 A1].

9.	Regarding claim 1, Greenberger discloses determining a set of required checkout information elements based on a checkout configuration for the checkout operation (0018-0019, 0023, 0026);
determining a set of checkout information elements available at an online store (0018-0019, 0023, 0026).
Greenberger does not disclose however Belcher teaches the checkout configuration defining information elements for at least one of the online store, the customer, or a product or service (Belcher 0016).
Greenberger does not disclose however Belcher teaches identifying missing checkout information elements from the set of required checkout information elements when compared with the set of information elements available at the online store (Belcher 0016).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Belcher.  The rationale to combine the teachings would be dynamically rendering a checkout interface element for an item during an online chat session between a user and a merchant's agent.
	Greenberger does not disclose however Yang teaches transmitting instructions for rendering a checkout user interface at a computing device, the checkout user interface being configured to receive the missing checkout information elements from a user to complete the checkout operation (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
10.	Regarding claim 11, Greenberger discloses network element configured for facilitating a checkout operation for an online store with a customer, the network element comprising:
 	a processor (0049); and
a communications subsystem, wherein the network element is configured (0049) to:
 	determine a set of required checkout information elements based on a checkout configuration for the checkout operation (0018-0019, 0023, 0026); 
 	determine a set of checkout information elements available at an online store (0018-0019, 0023, 0026).  
Greenberger does not disclose however Belcher teaches the checkout configuration defining information elements for at least one of the online store, the customer, or a product or service (Belcher 0016).
Greenberger does not disclose however Belcher teaches identifying missing checkout information elements from the set of required checkout information elements when compared with the set of information elements available at the online store (Belcher 0016).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Belcher.  The rationale to combine the teachings would be dynamically rendering a checkout interface element for an item during an online chat session between a user and a merchant's agent.
	Greenberger does not disclose however Yang teaches transmit instructions for rendering a checkout user interface at a computing device, the checkout user interface being configured to receive the missing checkout information elements from a user to complete the checkout operation (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
11.	Regarding claim 20, Greenberger discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a network element configured for facilitating a checkout operation for an online store with a customer cause the network element to:
determining a set of required checkout information elements based on a checkout configuration for the checkout operation (0018-0019, 0023, 0026);
determining a set of checkout information elements available at the online store (0018-0019, 0023, 0026).
Greenberger does not disclose however Belcher teaches the checkout configuration defining information elements for at least one of the online store, the customer, or a product or service (Belcher 0016).
Greenberger does not disclose however Belcher teaches identifying missing checkout information elements from the set of required checkout information elements when compared with the set of information elements available at the online store (Belcher 0016).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Belcher.  The rationale to combine the teachings would be dynamically rendering a checkout interface element for an item during an online chat session between a user and a merchant's agent.
	Greenberger does not disclose however Yang teaches transmitting instructions for rendering a checkout user interface at a computing device, the checkout user interface being configured to receive the missing checkout information elements from a user to complete the checkout operation (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
12.	Regarding claims 2 and 12, Greenberger in view of Yang disclose wherein the determining the set of checkout information available comprises receiving information elements from a service identified in the checkout configuration (Greenberger 0018-0018, 0023, 0026).
13.	Regarding claims 3 and 13, Greenberger in view of Yang discloses wherein the service comprises at least one of: a digital wallet service; a payment processor service; a customer profile repository; a capability library associated with the digital wallet service (Greenberger 0016, 0018).
14.	Regarding claim 5, Greenberger in view of Yang disclose wherein the set of required information elements is determined based on the product or service of the checkout operation wherein the instructions are configured for rendering the checkout user interface and fill in available checkout information and highlight missing checkout information (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
15.	Regarding claims 6 and 15, Greenberger in view of Yang disclose wherein the checkout configuration is based on a merchant configuration for checkouts with the online store (Greenberger 0018-0018, 0023, 0026).
16.	Regarding claims 7 and 16, Greenberger in view of Yang disclose wherein the checkout configuration comprises a service configured for checkouts at the online store (Greenberger 0018-0018, 0023, 0026).
17.	Regarding claims 8 and 17, Greenberger in view of Yang disclose wherein the instructions are configured for rendering the checkout user interface based on the missing checkout information elements (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
18.	Regarding claims 9 and 18, Greenberger in view of Yang disclose wherein the instructions are configured for rendering a first checkout user interface for a first set of missing checkout information elements and at least one further checkout user interface for at least one further set of missing checkout information elements (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.
19.	Regarding claims 10 and 19, Greenberger in view of Yang disclose wherein the instructions are configured for rendering the checkout user interface and fill in available checkout information and highlight missing checkout information (Yang 0066).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Yang.  The rationale to combine the teachings would be to provide for the tracking and analysis of online transaction results, so as to gain insight into the operational status of a web server.

20.	Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greenberger et al. [US Pub No. 2018/0075427 A1] in view of Belcher et al. [US Pub No. 2021/0201380 A1], Yang et al. [US Pub No. 2017/0126627 A1], and further in view of Butler et al. [US Pub No. 2008/0162318 A1].

21.	Regarding claims 4 and 14, Greenberger does not disclose however Butler teaches wherein the network element is configured to determine the set of checkout information available using a query of an electronic wallet service (Butler 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Greenberger to include the teachings of Butler.  The rationale to combine the teachings would be in securing real-time transfers of currency from a bank-secured funds repository in the form of a stored value card, to an electronic repository that can be controlled from any mobile web-enabled device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692